DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 04/25/2022 have been entered. Claims 1-20 are pending in the application.
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered.
Applicant argues that “The Office Action admits that Hunter fails to disclose or suggest the highlighted recitations of Claim 1, but points to Schraff as providing the missing teachings. See Office Action, pages 7-8. Applicant respectfully disagrees.” And “as illustrated in Fig. 6 of Schraff a welding terminal 52 is provided on a weld apparatus 20 that the gun 60 plugs into. As is clear in Fig. 2 of Schraff, the wires of the gun 60 plug into the apparatus 20 at the welding terminal 52, there is no port on the gun 60.”
“In stark contrast, Claim 1 recites that the portable device itself includes an external port interface configured to receive external devices.”
In response, this argument is not persuasive. The welding terminal 52 is an external port interface, as it allows the gun 60 which is a device external to the housing 22 to be plugged in (see figs. 6, 7), and therefore the welding terminal is configured to receive any external devices that have a plug designed to be received in that terminal. Further, claim 1 does not require a gun, let alone a port on a gun. And although claim 11 requires a handheld module having a trigger, there is no support in the specification or drawings for a port of any kind located on the handheld module. The drawings clearly illustrate the external port interface 130 is located on/in the housing 105 (see figs. 1, 3). Note that the housing is a portable device too, not just the handheld module.
Claims 1-20 stand rejected. See the current rejections below.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
“coupling module that couples” (clms. 3, 13)
The term “module” is a generic placeholder (nonce term) and is coupled to the functional language “coupling” and “couples”, and the term “module” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test and should be interpreted under 35 U.S.C. § 112(f).
The specification at ¶ [0031] describes wired and wireless embodiments of the coupling module. For the wired embodiment the coupling module is a physical wire connection and, thus, in any claims directed to the wired embodiment the phrase “coupling module”. And, for the wireless embodiment the specification states that the coupling module is a “wireless element”.
Because these limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 11-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim.
Regarding claim 11: the claim recites a “handheld module…including a trigger…wherein the handheld module further comprises an external port interface configured to receive external devices”. However, there is no support in the specification or drawings for a port of any kind located on said handheld module. The drawings clearly illustrate the external port interface 130 is located on/in the housing 105 (see figs. 1, 3). Therefore, said recitation introduces new matter into the disclosure. Correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 11-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claims 9 and 19: it is unclear if the “portable electronic devices” are the same as or additional to the “external devices” of the last line of claims 1 and 11. They are being interpreted to be the same.
Regarding claim 11: the recitation of a “handheld module…including a trigger…wherein the handheld module further comprises an external port configured to receive external devices” renders the claim indefinite in light of the specification and drawings because figs. 1, 3 clearly illustrate the external port interface 130 is located on/in the housing 105. Correction is required.
Correction for the above list of issues is required.
_________________________________________
Examiner notes that no art has been applied to claims 11-20; applicant is required to clarify the claims in compliance with 35 U.S.C. § 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Hunter (US 5,516,997 A), in view of Schraff et al. (US 2017/0050259 A1).
Regarding claim 1: Hunter discloses a portable device for manipulating metals comprising:
a housing (307, fig. 1, 14);
an actuator (80) positioned in the housing; and
a battery (90) positioned in the housing and coupled to the actuator (see fig. 1 and col. 7, lns. 17-19), the battery providing a discharge current to the actuator large enough to cause a rod (72, figs. 4, 5) in contact with metal of target item to adhere to a surface of the target item and manipulate the metal of the target item where the rod contacts the metal of the target item (col. 8, lns. 34-41).
Hunter is silent regarding an external port interface configured to receive external devices.
However, Schraff teaches a portable device comprising housing (22) having a gun welding port (52, fig. 2, 6) for electrically connecting the gun (60) to the energy storage device (36, fig. 11) that is connected to the battery (38, fig. 3) (also see ¶ [0027]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter’s housing to include a port for connecting the rod (72, fig. 4) of the handle (60) to the battery, as taught by Schraff, thereby providing the required electricity to the connecting rod for operation. The proposed modification results in Hunter comprising an external port interface configured to receive external devices.
Regarding claim 2, which depends on claim 1: Hunter discloses the actuator (80, fig. 1) comprises a solenoid (coil 81, col. 4, lns. 3-5).
Hunter is silent regarding the battery comprising one or more lithium batteries.
However, Schraff teaches a portable device comprising a housing (22, fig. 2), and a lithium ion battery (38) positioned in the housing (¶ [0024]). Schraff teaches that a lithium ion battery provides a light weight, compact design which does not require a bulky thermal management system to keep the apparatus cool (¶ [0009]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace Hunter’s battery with a lithium battery, thereby providing Hunter with a battery having a lightweight, compact design which does not require a thermal management system, as taught by Schraff.
Regarding claim 3, which depends on claim 1: Hunter discloses a coupling module (27, fig. 2, 5) configured to couple the actuator to a trigger (24) on the handheld module (60) associated with the rod (72).
Regarding claim 5, which depends on claim 1: Hunter discloses the device is further configured to manipulate the metal of the target item by pulling out a dent in the target item where the rod contacts the metal of the target item (col. 8, lns. 34-41).
Regarding claim 10, which depends on claim 1: the claims recite “the target item is a vehicle”. However, the target item is not positively recited as it is not germane to the patentability of the portable device or the system; accordingly, the target item is not being given patentable weight. Nevertheless, Hunter discloses the target item includes vehicles (col. 1, lns. 10-12).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Schraff, and further in view of Roth et al. (US 2008/0149611 A1).
Regarding claim 4, which depends on claims 3: Hunter discloses the coupling module (27, fig. 2, 5) is wired (202, 203).
Hunter is silent regarding a wireless transceiver.
However, Roth teaches a portable welding device comprising a wireless transceiver (25) configured to communicate with a remote control (27), thereby allowing a user to remotely control the power supply 12 and welding process settings via the controller 25, control panel 26, or remote control 27, or a combination thereof, which eliminates the need for the user to travel back and forth between the welding location and power supply to change settings (¶ [0013]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hunter with a wireless transceiver and remote control, thereby eliminating the need for the user to return to the housing when it is out of reach during use, as taught by Roth.
The claim further recites “when the coupling module is wireless, the wireless transceiver is configured to facilitate communication between the actuator and the rod in contact with the metal target item.” Examiner notes that this limitation is contingent upon the wireless version of the coupling module being selected since the claim sets forth “one of”.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Schraff, and further in view of Carrier et al. (US 9,533,367 B2).
Regarding claim 6, which depends on claims 1: Hunter is silent regarding the housing and contents thereof weighing less than ten pounds.
However, Carrier teaches a portable welding device wherein the housing and contents thereof weigh less than ten pounds (col. 4, lns. 56-61, “about 8 pounds to about 23 pounds”), and that the object of the invention is to provide a lightweight machine (col. 1, ln. 36).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter’s housing and contents such that they weigh less than 10 pounds in total, thereby providing Hunter with a lightweight device as taught by Carrier.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Schraff and Carrier, and further in view of Roth.
Regarding claim 7, which depends on claims 6: the modification of Hunter in view of Carrier set forth in claim 6 above is silent regarding the housing further including one or more fastening elements, the fastening elements configured to attach the housing to a user in a wearable embodiment.
However, Roth teaches further teaches disposing the welding components within a fanny pack which enables hands-free transport (¶ [0010]). The skilled artisan understands that a fanny pack has a fastening element for fastening it around the waist and/or hips of a user.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter such that the housing is a fanny pack with a fastening element, thereby providing hands-free transport of the device as taught by Roth.
Regarding claim 8, which depends on claim 7: the modification of Hunter in view of Roth set for in claim 7 above does not explicitly teach that the housing is curved to accommodate a curve of a user's hip. However, it is well-known that fanny packs are generally made of a fabric or cloth material which conform to the curvature of a user’s hip when worn.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Schraff, and further in Nook et al. (US 2021/0296913 A1).
Regarding claim 9, which depends on claims 1: the modification of Hunter in claim 1 teaches the external port interface is configured to receive portable electronic devices.
Said modification is silent regarding the external port interface being a universal serial bus port.
However, in the same field of endeavor of portable battery-operated tools for use on vehicles, Nook teaches a portable device comprising an external port interface (20) including universal serial bus (USB) ports (20c, 20d) configured to receive portable electronic devices.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hunter with an external port interface comprising USB ports, thereby providing Hunter with means to receive portable electronic devices that require USB ports, as taught by Nook.
Conclusion
Applicant’s amendments necessitated any new grounds of rejection set forth in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753